DETAILED ACTION
Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                          Claim Rejections - 35 USC §102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nitin Parab  (US-8694469-B2).
As per claim 1, Parab teaches “a method, comprising, via a gateway coordinator of a local system, receiving a task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);

“deNISTing and deduplicating the one or more files of interest,” (col.4 lines 50-col. 7 lines 22); and
“sending the deNISTed and deduplicated one or more files of interest to an upload coordinator of a remote cloud facility,” (col.4 lines 50-col. 7 lines 22).
	As per claim 2, Parab further shows “checking whether each of the one or more deNISTed and deduplicated files of interest meet the search criteria prior to sending the deNISTed and deduplicated one or more files of interest to the upload coordinator of the remote cloud facility, wherein the upload coordinator is a virtual machine,’ (col. 5 lines 4-col.6 lines 60).
	As per claim 3, Parab further shows “wherein the task is received via a collector config channel of the gateway coordinator that pings an upload coordinator of the remote cloud facility periodically,” (col. 5 lines 4-col.6 lines 60). 
	As per claim 4, Parab further shows “wherein the collector config channel relays the task to a collector of the local system, wherein the collector crawls for the files, and wherein the collector deNISTs and deduplicates the one or more files of interest,” (col. 5 lines 4-col.6 lines 60).
	As per claim 5, Parab further shows “sending a system health signal via the gateway coordinator from the local system to the upload coordinator of the remote cloud facility,” (col. 5 lines 4-col.6 lines 60).

	As per claim 7, Parab further shows “wherein the system health signal is sent via the gateway coordinator from the local system to the upload coordinator of the remote cloud facility periodically,’ (col. 5 lines 4-col.6 lines 60).
	As per claim 8, Parab further shows “not receiving the system health signal at the remote cloud facility within a predetermined time period, and determining that there is an error at the local system responsive to not receiving the system health signal at the remote cloud facility within the predetermined time period,’ (col. 5 lines 4-col.6 lines 60).
	As per claim 9, Parab further shows “wherein the one or more files of interest are deNISTed prior to being deduplicated, and wherein the gateway coordinator is a virtual machine,” (col. 5 lines 4-col.6 lines 60).
	As per claim 10, Parab further shows “wherein the deduplication includes computing multiple hashes for each of the deNISTed one or more files of interest, each hash corresponding to a portion of the corresponding file of interest, and comparing one or more portions of the deNISTed one or more files of interest to one another to determine if there are differences,” (col. 5 lines 4-col.6 lines 60).
	As per claim 11, Parab further shows “discarding or ignoring redundant parts of near- duplicate documents for the deduplicating, and wherein sending the deNISTed 
	As per claim 12, Parab teaches “a method, comprising: via a gateway coordinator of a local system, receiving a task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);
“crawling for files on a local data source of a local system and collecting one or more files of interest,” (col.4 lines 50-col. 7 lines 22);
“deNISTing the one or more files of interest at the local system; then deduplicating the deNISTed one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22); and
“sending the deNISTed and deduplicated one or more files of interest to a remote cloud facility, wherein the gateway coordinator is a virtual machine, wherein each of the one or more deNISTed and deduplicated files of interest are determined meet the search criteria prior to sending the deNISTed and deduplicated one or more files of interest to the remote cloud facility,” (col.4 lines 50-col. 7 lines 22).
	As per claim 13, Parab further shows “wherein the deNISTed and deduplicated one or more files of interest are sent to an upload coordinator of the remote cloud facility,” (col. 5 lines 4-col.6 lines 60).

	As per claim 15, Parab further shows “determining the local system has an error at the remote cloud facility, and displaying a health status at a computer terminal that is remote from the local system responsive to determining the local system has the error,” (col. 5 lines 4-col.6 lines 60).
	As per claim 16, Parab further shows “wherein communication is always one-way from the local system to the remote cloud facility,” (col. 5 lines 4-col.6 lines 60).
	As per claim 17, Parab teaches “a method, comprising: via a gateway coordinator of a local system, pinging a remote cloud facility until a task comprising search criteria is received,’ (col.4 lines 50-col. 7 lines 22);
“crawling for files on a local data source of the local system and collecting one or more files of interest responsive to receiving the task comprising search criteria,” (col.4 lines 50-col. 7 lines 22);
“deNISTing the one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22);
“deduplicating the deNISTed one or more files of interest at the local system,” (col.4 lines 50-col. 7 lines 22);

	As per claim 18, Parab further shows “sending a system health status of the local system to the remote cloud facility, wherein the system health status indicates a health of the gateway coordinator of the local system, wherein the gateway coordinator contains a plurality of processing channels operating in parallel,’ (col. 5 lines 4-col.6 lines 60).
	As per claim 19, Parab further shows “wherein the processing channels of the gateway coordinator include a collector config channel, wherein the collector config channel carries out the pinging of the remote cloud facility,’ (col. 5 lines 4-col.6 lines 60).
	As per claim 20, Parab further shows “wherein each of the one or more deNISTed and deduplicated files of interest are determined meet the search criteria prior to sending the deNISTed and deduplicated one or more files of interest to the remote cloud facility,’ (col. 5 lines 4-col.6 lines 60). 
                                                                        Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                                                   Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Sept. 29, 2021                                            /KIM T NGUYEN/                                                                  Primary Examiner, Art Unit 2153